Per Curiam.

The respondent, an attorney, upon his own admission is guilty of commingling funds, illegal investment of estate funds in two enterprises, and breach of duty as a fiduciary in failing to furnish information concerning the estate, refusing to pay a legacy to a beneficiary until proceedings were commenced to compel an accounting, and issuing checks to the beneficiary, which were dishonored. After a hearing the Referee found the respondent guilty as charged, but concluded that the respondent had apparently inflicted no harm on others. The checks were paid upon notice of dishonor to the respondent. The Referee stressed the fact that the respondent had fully co-operated with those prosecuting the charges and had no wrongful intent to deprive anyone of property to which he was entitled. We are mindful of the matters called to our attention by the Referee, but consider that the respondent’s conduct warrants his suspension for a period of three months.
Does, J. P., Cohn, Callahan, Van Voobhis and Beeitel, JJ., concur.
Respondent suspended for a period of three months.